16 F.3d 419NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
INTERMEDICS, INC., Plaintiff-Appellant,v.VENTRITEX CO., INC., Michael Sweeney and Benjamin Pless,Defendants-Appellees.
No. 93-1531.
United States Court of Appeals, Federal Circuit.
Nov. 22, 1993.

VACATED.

ON MOTION
ORDER

1
We treat Intermedics, Inc.'s November 5, 1993 submission as (1) an unopposed motion for reconsideration of the court's November 3, 1993 order dismissing Intermedics' appeal for failure to file a brief and (2) an unopposed motion for an extension of time to file its brief.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) The court's November 3, 1993 dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.


4
(2) Intermedics' motion for an extension of time is granted.